BOOTH, Judge.
This cause is before us on appeal from an order of the Circuit Court, St. Johns County, awarding attorney’s fees to the appellant for his representation of an indigent defendant charged with first degree murder.
The appellant was appointed and began his representation in this case at a time when § 925.035, Florida Statutes, provided a maximum attorney’s fee of $1,000 for the defense of an indigent accused of a capital crime. Subsequently, but before the representation was concluded, the law was changed to provide a “reasonable” fee.1
*741Appellant Meredith was one of two attorneys appointed to represent the indigent. The trial court’s award of attorney fees for appellant Meredith of $3,500 was based on more than 305 hours of appellant’s time and included two trials (the first one having ended in a mistrial) in what was clearly a complex case. There was no finding, and appellee does not contend, that the time devoted to the representation was extravagant or unnecessary.
We have considered the plea of the county that the change in the law has found it unprepared to pay fees greater than the previous statutory maximum and the plea of appointed counsel that the fee awarded below, amounting to $11.12 per hour, is clearly unreasonable, and with both considerations in mind, including the recent decision of this Court in Murphy v. Escambia County, 358 So.2d 903 (Fla. 1st DCA 1978), we hold that the sum of $6,500 for services at the trial level be awarded as an amount constituting the minimum fee that can be justified as reasonable under the facts here.
Accordingly, the order sought to be reviewed is REVERSED and the cause REMANDED with directions that the appellee pay the appellant for his services in the amount of $6,500, for which judgment is hereby entered against appellees and execution is directed to be issued by the clerk of the trial court.
SMITH, Acting C. J., concurs.
MELVIN, J., dissents.

. Ch. 76-287, Laws of Fla.